           Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.1 Page 1 of 60

 AO 106 (Rev. 04/ 10) Application for a Search Warrant
                                                                                                                         FILED
                                                                                                                           AUG 16 2019
                                          UNITED STATES DISTRICT COUF T
                                                                            for the                             CL ERK US DIS l HICl CO URT
                                                                                                            SO UT HERN DI STR ICT OF CALIFORN IA
                                                               Southern District of California              BY                           DE PUTY


               In the Matter of the Search of                                 )
          (Briefly describe the prop erty to be searched                      )
           or identify the p erson by name and address)                                Case No.
                                                                              )
      THE RESIDENCE OF TRORICE CRAWFORD
          LOCATED AT 4078 34TH STREET,
                                                                              )
                                                                              )
                                                                                                      19MJ3 464
               SAN DIEGO, CA 92104                                            )

                                                 APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the p erson or describe the
pr,aperty,_ (Q be. searched and giye .its .location):
  ::,ee Attacnment A, whrcn 1s incorporated by reference.


located in the                Southern                  District of       California
person or describe the p rop erty to be seized) :
                                                                      ----- - - - - - - - , there is now concealed (identify the
  See Attachment B, which is incorporated by reference.


           The basis for the search under Fed. R. Crim. P. 4l(c) is (check one or more) :
                  ri
                   evidence of a crime;
                  ri contraband, fruits of crime, or other items illegally possessed;
                  ~ property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:
            Code Section                                                             Offense Description
        18 U.S.C. §§ 1343, 1349,                        Wire fraud; conspiracy to commit wire fraud; conspiracy to commit money
        1956, 1028A                                     laundering; and aggravated identity theft.

         The ~pplication is based on these facts:
        See Affidavit of Department of Defense Special Agent Jacob W. Dye, which is hereby inorporated by reference
        and made part hereof.

           ii Continued on the attached sheet.
           ~    Delayed notice of ___]Q__ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
                under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                      }w(Ap~ w,
                                                                                           JACOB DYE, Special Agent, DCIS
                                                                                                  Printed name and title

Sworn to before me and signed in my presence.


Date:
                                                                                                    Judge 's signature

City and state: San Diego, California                                                 Hon. Allison Goddard, U.S. Magistrate Judge
                                                                                                  Printed name and title
        Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.2 Page 2 of 60



 1
                          IN THE UNITED STATES DISTRICT COURT
 2                          SOUTHERN DISTRICT OF CALIFORNIA

 3   IN THE MATTER OF
     THE SEARCH OF:
 4                                                    Case No. _ _ _ _ _ _ _ __
     THE RESIDENCE OF
 5   TRORICE CRAWFORD
     LOCATED AT
 6   4078 34TH STREET,
     SAN DIEGO, CA 92104
 7
                               AFFIDAVIT IN SUPPORT OF
 8                      AN APPLICATION FOR A SEARCH WARRANT

 9          I, Jacob Dye, being first duly sworn, hereby depose and state as follows :

10                      INTRODUCTION AND AGENT BACKGROUND

11          1.      I am a Special Agent with the Department of Defense, Office of the Inspecto

12   General, Defense Criminal Investigative Service (DCIS), assigned to the Cyber West Residen

13   Agency in San Diego, California. I have served in this capacity for three years . Prior tom

14   current employment with DCIS, I served as a Special Agent with the United States Secre

15   Service, Homeland Security Investigations, and the U.S. Army Criminal Investigatio

16   Command for a total of eighteen years. While assigned to the DCIS Cyber West Residen

17   Agency, I have been designated to investigate cybercrimes and computer networks, whic

18   includes crimes involving the compromise and theft of sensitive defense informatio

19   contained in government and contractor information systems. Additional duties includ

20   providing digital exploitation and forensics services in support of traditional investigations.

21   also have experience conducting investigations involving the following: national securi

22   threats; computer compromises; financial crimes; and commercial fraud. During the cours

23   of my duties , I have been involved in the execution of search warrants conducted o

24
        Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.3 Page 3 of 60



 1   businesses, email accounts and homes, which have included the search of computers an

 2   associated media storage devices.

 3          2.     I am a graduate of the Criminal Investigator Training Program taught at th

 4   Federal Law Enforcement Training Center (FLETC), located at Glynco, Georgia. I am als

 5   a graduate of the DCIS Special Agent Training Program, the ICE Special Agent Trainin

 6   Academy, and the U.S. Secret Service Special Agent Training Program. Additionally, I hav

 7   attended the Introduction to Computers and Hardware, Cyber Threats and Techniques,

 8   Network Intrusion Basics, Computer Incident Responders, Windows Forensic Examination,

 9   and the Forensic Intrusion in a Network Environment courses at the Defense Compute

10   Investigative Training Academy, Linthicum, Maryland. I am a certified as a Digital Evidenc

11   Collector, Digital Forensic Examiner, and Defense Cyber Investigator. I have also attende

12   workshops related to forensic telephone recovery, use of telephone data in investigations, an

13   GPS data exploitation.

14          3.     On July 23 , 2019, a federal grand jury in the Western District of Texas retume

15   a sealed indictment charging Robert Boling, Jr. (BOLING), Fredrick Brown (BROWN),

16   Trorice Crawford (CRAWFORD), and others with violating 18 U.S.C. §§ 1343 (wire fraud) ,

17   1349 (conspiracy to commit wire fraud) , 1956 (conspiracy to commit money laundering) an

18   1028A (aggravated identity theft) (collectively, the SUBJECT OFFENSES). That indictmen

19   is attached as Exhibit 1 to this Affidavit. Arrest warrants for the indicted individuals wer

20   also issued on the same day. On or about August 6, 2019, BOLING and one of the othe

21   individuals who was also indicted were arrested in the Philippines. On or about August 13,

22   2019, BROWN was arrested in Las Vegas , Nevada.

23          4.     I make this affidavit in support of an application under Federal Rule o

24   Criminal Procedure 41 for a warrant to search CRAWFORD 's residence located at 4078 34


                                                   2
        Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.4 Page 4 of 60



 1   Street, San Diego, CA 92104 (hereinafter SUBJECT PREMISES), which is further describe

 2   in Attachment A , for the things described in Attachment B.

 3          5.      Based on the facts set forth in this affidavit, there is probable cause to believ

 4   that BOLING, BROWN, and CRAWFORD have committed the SUBJECT OFFENSE

 5   and that the SUBJECT PREMISES will contain evidence of the SUBJECT OFFENSES . A

 6   such, there is also probable cause to search the SUBJECT PREMISES described

 7   Attachment A for evidence of these crimes, contraband and/ or fruits of these crimes, a

 8   described in Attachment B.

 9          6.      The facts set forth in this affidavit are based upon my personal knowledge, m

10   training and experience, observations, and information obtained from other agents and/ o

11   witnesses. This affidavit is intended to show only that there is sufficient probable cause for th

12   requested warrant and does not set forth all of my knowledge about this matter.

13                                   TECHNICAL DEFINITIONS

14          7.      Based on my training and experience, I use the following technical terms t

15   convey the following meanings:

16                     a. IP Address: The Internet Protocol address (or simply "IP address") is

17   unique numeric or alphanumeric address used by computers on the Internet. An IP version

18   address looks like a series of four numbers, each in the range 0-255, separated by periods (e.g. ,

19   121.56.97.178). An IP version 6 address contains 128 bits each and appears as a hexadecima

20   digit (meaning it can use 0-10 plus 'a' through 'f') separated by colons (e.g.,

21   fe80::d4a8 :6435 :d2d8:d9f3bl 1). Every computer attached to the Internet must be assigned a

22   IP address so that Internet traffic sent from and directed to that computer may be directe

23   properly from its source to its destination. Most Internet service providers control a range o

24


                                                     3
         Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.5 Page 5 of 60



 1   IP addresses. Some computers have static-that is, long-term-IP addresses, while othe

 2   computers have dynamic-that is, frequently changed-IP addresses.

 3                       b. Internet: The Internet is a global network of computers and othe

 4   electronic devices that communicate with each other. Due to the structure of the Internet,

 5   connections between devices on the Internet often cross state and international borders, eve

 6   when the devices communicating with each other are in the same state.

 7                       c. Storage medium: A storage medium is any physical object upon whic

 8   computer data can be recorded. Examples include hard disks , RAM, floppy disks , fl.as

 9   memory, CD-ROMs, and other magnetic or optical media.

10                       d. Digital device:   Computers, computer tablets (e.g. Ipads), electroni

11   storage devices (e.g., hard drives, thumb drives) , and mobile phones.

12           8.     Further, as used herein, the terms "records," "documents ," "programs,"

13   "applications," and "materials" include records, documents , programs, applications, an

14   materials created, modified, or stored in any form, including in digital form on any digita

15   device and any forensic copies thereof.

16            TRAINING AND EXPERIENCE REGARDING DIGITAL DEVICES

17           9.     Based on my training, my experience, and my discussions with other la

18   enforcement agents, I know the following .

19           10.     Users of digital devices increasingly choose to store items in digital form (e.g.,

20   pictures, documents) because digital data takes up less physical space and can be easil

21   organized and searched. Users also choose to store data in their digital devices because it i

22   more convenient for them to access data in devices they own, rather than to later spend tim

23   searching for it. Keeping things in digital form can be safer because data can be easily copie

24   and stored off-site as a failsafe.


                                                     4
        Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.6 Page 6 of 60



 1          11 .    Users also increasingly store things in digital form because storage continues t

 2   become less expensive. Today, 500 gigabyte (GB) hard drives are not uncommon ·

 3   computers. As a general rule, users with 1 gigabyte of storage space can store the equivalen

 4   of 500,000 double-spaced pages of text. Thus, a 500 GB computer can easily contain th

 5   equivalent of 250 million pages, that, if printed out, would fill three 35 ' x 35 ' x 10' rooms.

 6   Similarly, a 500 GB drive could contain 450 full run movies, or 450,000 songs, or two millio

 7   images . With digital devices, users can store data for years at little or no cost.

 8          12.     Given the capacity and increased use of storage media, there is probable caus

 9   to believe that things that were once stored on a digital device may still be stored there.

10          13.     Forensic review of a digital device can also indicate who has used or controlle

11   the device.

12          14.     A person with appropriate familiarity with how an electronic device work

13   may, after examining this forensic evidence in its proper context, be able to draw conclusion

14   about how electronic devices were used, the purpose of their use , who used them, and when.

15          15.     As further described below, and in Attachment B, this application seek

16   permission to locate not only electronically stored information that might serve as direc

17   evidence of the SUBJECT OFFENSES, but also forensic evidence that establishes how th

18   device was used, the purpose of its use, who used it, and when. Based on the above, there i

19   probable cause to believe that this forensic electronic evidence might be on digital device

20   located at the SUBJECT PREMISES.

21          16.     Pursuant to Federal Rule of Criminal Procedure 4l(e)(2)(B), the warrant I a

22   applying for would permit the examination of the device consistent with the warrant. Th

23   examination may require authorities to employ techniques, including but not limited t

24


                                                      5
         Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.7 Page 7 of 60



 1   computer assisted scans of the entire medium, that might expose many parts of the device t

 2   human inspection in order to determine whether it is evidence described by the warrant.

 3                            BACKGROUND ON INVESTIGATION

 4          17.    The United States, including DCIS and the Consumer Protection Branc

 5   (CPB) of the Department of Justice, is investigating BOLING, BROWN, CRAWFORD, an

 6   others for their involvement in an identity theft scheme targeting victims with a milita

 7   association 1 (hereafter "military-affiliated individuals"). The investigation has revealed tha

 8   the ringleader of the scheme, BOLING is based in the Philippines, with co-conspirator

 9   throughout the Philippines and the United States. BROWN and CRAWFORD are two o

IO   BOLING's primary co-conspirators .

11          18.    Around November 20, 2017, a loss prevention analyst ("LPA") for the Arm

12   and Air Force Exchange Service ("AAFES")2 alerted DCIS agents to apparent frau

13   associated with numerous "MilStar" accounts.3 AAFES issues credits cards - called MilSta

14   credit cards - to military-affiliated individuals. The AAFES LPA identified a suspiciou

15   pattern of online MilStar accounts being created and subsequently used to make travel-relate

16   purchases tied to the Philippines and Indonesia. Some of the newly-created online MilSta

17   accounts appeared to use the personal identifiers of actual MilStar customers who did no

18   themselves have active online MilStar accounts, and other online accounts were created usin

19   personal identifiers ofMilStar-eligible service members and military family members who di

20
     1
       le., those on active duty, reservists, retired service members, military spouses, and military
21   dependents.
     2
       "AAFES " is an entity under the Department of Defense which sells basic consumer goods
22   to service members, retirees, and their dependents at Army and Air Force installations.
     3
       MilStar credit cards can be used both in-person at AAFES facilities and online through
23   AAFES' merchant website, www.shopmyexchange.com. AAFES also runs the Exchange
     Credit Program ("ECP"), which is the rewards program for MilStar credit cards, accessible
24   online at the domain www.myecp.com.

                                                    6
        Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.8 Page 8 of 60



 1   not have MilStar accounts. Records obtained from the AAFES LPA revealed that at leas

 2   eighty (80) fraudulent MilStar accounts were created using stolen personally-identifyin

 3   information (PII) from military-affiliated individuals .

4            19.    DCIS and CPB subsequently opened an investigation into the above-reference

 5   fraudulent activity, which resulted in the collection of substantial amounts of evidenc

 6   produced in response to warrants and subpoenas to various companies, including Co

 7   Communications, Google, Microsoft, Facebook, Dropbox, Metro PCS/T-Mobile, an

 8   multiple financial institutions. A review of these seized materials, led to the identification o

 9   BOLING as the principal orchestrator of an extensive identity theft scheme involvin

10   military-affiliated individuals . As set forth below, BOLING coordinated with his high schoo

11   classmate BROWN to steal PII of military-affiliated individuals. BOLING furthe

12   coordinated with CRAWFORD in exploiting the stolen PII to steal money from military

13   affiliated individuals, government-benefit programs, and financial institutions and remit th

14   stolen money to co-conspirators located in the Philippines.

15          20.     As further explained below, records indicate that the SUBJECT PREMISES a

16   issue in this warrant is CRAWFORD 's current address.

17                                        PROBABLE CAUSE

18          21.     The investigation revealed that BROWN was the primary source of stolen PII

19   as follows :

20                     a. While employed with the U .S. Army as a civilian medical record

21   technician from 2010 through September 2015 at Yongsan Garrison in South Korea,

22   BROWN worked with a database called the Armed Forces Health Longitudinal Technolo

23   Application ("AHLTA"). In addition to other PII, AHLTA contained the name, socia

24


                                                     7
         Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.9 Page 9 of 60



 1   security number, Department of Defense ID number, date of birth, gender, mailing address,

 2   and telephone number of military-affiliated individuals.

 3                     b. During the course of his employment, BROWN -who had access to th

 4   PII of thousands of military-affiliated individuals - began taking digital photographs of th

 5   PII and transmitting the stolen information to BOLING. The metadata for these photos sho

 6   that BROWN started taking pictures ofhis AHLTA screen as early as July 2014. Investigatio

 7   revealed that BROWN and BOLING referred to these pictures of PII as "lists."

 8                     c. I have also reviewed the contents ofDropbox accounts (obtained throug

 9   search warrants) associated with one of the co-conspirators linked to this case. 4 In addition t

10   photos of the co-conspirators and their families , these Dropbox accounts contained photos o

11   PII of more than 3,300 military-affiliated individuals. The photos depict PII as it appears o

12   a computer screen when retrieved through AHLTA.

13          22.     I have reviewed the records provided by Facebook in response to two 2015

14   search warrants. I have also reviewed recent records produced by Facebook in response to

15   search warrant issued on June 18, 2019. BOLING and BROWN 5 communicated about th

16   scheme using Facebook Messenger, a private instant-messaging app and platform linked t

17   the social media website Facebook, for example:

18

19

20   4
       Pursuant to a Dropbox search warrant issued on January 22, 2019, agents searched
     multiple accounts linked to Jongmin Seok (SEOK)-who was indicted for his involvement
21   in this identity theft conspiracy along with BOLING, BROWN, and CRAWFORD on July
     23 , 2019.
22   5
       BROWN used a Facebook account under the name FREDRICK BROWN. The profile
     picture for this account shows a photo of BROWN. Through previous search warrants and
23   subpoenas, the investigation has also revealed that BROWN uses the email address
     brown.fredrick@gmail.com.
24


                                                     8
         Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.10 Page 10 of 60



 1                     a. On February 17, 2015, BOLING6 contacted BROWN using Faceboo

 2   Messenger to advise that he had two Western Union transactions that were ready to be sent.

 3   He further stated that he wishes that there was a place "on base" to perform such a transaction,

 4   but worries that someone would get in trouble if it was done on base. BROWN then asked i

 5   there were any specific names that BOLING would like to use, and BOLING responded tha

 6   he would take any name.

 7                     b. On April 17, 2015 , BOLING asked BROWN for "Filipino names"

 8   instead of "white names." BROWN then tells BOLING that he wants a bigger cut if he doe

 9   this for BOLING. BOLING agrees but tells BROWN to "make them good. "

10                     c. In another Facebook Messenger exchange in April 2015 , BOLING aske

11   BROWN "U got some lists?" to which BROWN replied "Hell Yea. Ima get lists soon as

12   scoop it."

13                     d. In a more recent exchange on Facebook Messenger on November 18,

14   2017, BOLING told BROWN: "But I really COULD use some lists this weekend so Iain'

15   gotta start from these crumbs again lmao." BROWN replied: "Ima get u some soon."

16                     e. And as recently as, April 12, 2018, BOLING again messaged BRO

17   via Facebook Messenger stating that he "Could use some lists ... "

18          23 .   As noted previously, the investigation further revealed that BOLING

19   principal orchestrator of this identity theft scheme. BOLING received the stolen PII fro

20   BROWN and, armed with this information, he recruited a network of individuals with who

21   he coordinated and/ or directed to exploit the stolen PII in order to commit identify theft; an

22   steal money from military-affiliated individuals, government-benefit programs, and financia

23
     6
      Investigation revealed that during this time and to the present, BOLING was living in the
24   Philippines.

                                                    9
       Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.11 Page 11 of 60



 1   institutions. Through the use of individuals in the U.S . who provided their bank accounts t

 2   receive stolen funds ("money mules"), BOLING orchestrated remittance of the fraudulent!

 3   acquired funds from the United States to himself and other co-conspirators located in th

 4   Philippines.

 5                     a. BOLING used two Facebook accounts: one account under the nam

 6   LIESURE SUIT LARRY (Facebook ID 100009640415140); and a second account that, .

 7   2015, used the name WAYNE BOLING (BOLING's middle name is Wayne), but now use

 8   the name ALFREDO REYES (Facebook ID 100008547813099). Publicly available profil

 9   pictures for both of those accounts show a photo of BOLING.

10                     b. Additionally, through previous search warrants, subpoenas, and othe

11   investigatory methods, the investigation also revealed that BOLING uses the following ema·

12   addresses:            ctm1172@gmail.com,             bolingjunior@gmail.com,             an

13   wayneboling0600@gmail.com.        Ctm1172@gmail.com is one of the email addresse

14   associated with both of BOLIN G's Facebook accounts between 2015 to present.

15          24.     Additionally, the investigation revealed that CRAWFORD, a U.S. citizen,

16   served as BOLING's recruiter and supervisor of the "money mules" located in the vicinity o

17   San Diego, California. CRAWFORD coordinated with BOLING to deposit funds stole

18   from military-affiliated individuals into money mules' accounts, and assisted in remittin

19   stolen funds from money mules' accounts to BOLING and other members of the conspirac

20   in the Philippines.

21                     a. CRAWFORD used two Facebook accounts - one under the nam

22   TRORICE CRAWFORD (F ACEBOOK ID: 100000635605550) and the other under th

23   name SPRINGVALLEY SAYDAT (FACEBOOK ID: 100007172643822). The profil

24   picture for these accounts display a photo of CRAWFORD.


                                                  10
       Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.12 Page 12 of 60



 1                     b. Facebook records provided in response to a search warrant issued o

 2   June 18, 2019, show that 619-372-5591 is the cell number associated with the Faceboo

 3   account registered to SPRIN GVALLEY SAYD AT. Records provided in July 2019 by Metr

 4   PCS/T-Mobile also identify CRAWFORD as the subscriber for the cellular device wit

 5   assigned number 619-372-5591 .

 6                     c. As of July 10, 2019 cashmirepurple@gmail.com is the registered contac

 7   e-mail address associated with SPRINGVALLEY SAYDAT. This email address was als

 8   previously associated with the Facebook account under the name TRORICE CRAWFORD .

 9   At present, Fastcask2kl0@aol.com is the registered email address associated with th

10   Facebook account TRORICE CRAWFORD.

11          25.    The investigation also revealed that between 2015 up to the present, BOLIN

12   and CRAWFORD communicated extensively over Facebook Messenger and other electroni

13   communications (e.g., email) about targeting military-affiliated individuals, identity theft, th

14   unauthorized transfer of money to money mule accounts, and the remittance of these stole

15   funds to the Philippines via Western Union and MoneyGram. For example:

16                     a. Records received from a search warrant on CRAWFORD's

17   account (cashmirepurple@gmail.com) include e-mail traffic from 2015 to present betwee

18   CRAWFORD and BOLING (ctml l 72@gmail.com) concerning stolen PII, the identity the

19   scheme and remittance of stolen funds to the Philippines.              Included in two sue

20   communications between CRAWFORD to BOLING on or about September 22, 2017 an

21   June 20, 2018 are photos of MoneyGram receipts for transfers to the Philippines that sho

22   the sender as "Trorice Crawford," located in San Diego, with a telephone number of 619-3 72

23   5591 (CRAWFORD 's phone).

24


                                                    11
       Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.13 Page 13 of 60



 1                   b. On December 12 and 13, 2018 , the following Facebook Messenge

 2   exchange occurred between BOLING (LIESURE SUIT LARRY) and CRAWFO

 3   (SPRINGYALLEY SAYDAT) concerning identity theft and the unauthorized transfer o

 4   money from a victim's bank account:

 5                LIESURE SUIT LARRY: "Usaa not ready yet?"

 6                SPRINGYALLEY SAYDAT: "They haven't sent me all the information"

 7                LIESURE SUIT LARRY: "Fsho"

 8                SPRINGYALLEY SAYDAT: "Wells Fargo ---swiff code_wFBius6s----
                  U .S.routing #121042882_#121000248 ..
 9                Account Type checking __adress o. Account 3275 30th st San
                  Diego CA 92104-3607_ _ _ _user name Tanisha43wff_social
10                2602 D.o.b.3-30-76 email address Tamishaw34@gmail.com"

11                SPRINGYALLEY SAYDAT: "This account ready"

12                LIESURE SUIT LARRY: "Name and account number ? . ..
                  And card pin"
13
                  SPRINGYALLEY SAYDAT: "Tamisha Williams 9692 "
14
                  LIESURE SUIT LARRY: "There's no account number there bro "
15
                  SPRINGYALLEY SAYDAT: "Wait on now see I told this nigga the bitch is
16                slow"

17                SPRINGYALLEY SAYDAT: "5398322908"

18                LIESURE SUIT LARRY: "Yoyoyoyoyo"

19                LIESURE SUIT LARRY: "It's time bro! I'm up on a GOOD ass wire bro! "

20                SPRINGYALLEY SAYDAT: "Yoo I'm up now"

21                SPRINGYALLEY SAYDAT: "Let see what's up with the account"

22

23                SPRINGYALLEY SAYDAT: "On the account now"

24


                                             12
      Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.14 Page 14 of 60



 1              LIESURE SUIT LARRY: "It's cutoff time in an hour an 30 mins bro ... no bs,
                we needs this faster than fast"
 2
                LIESURE SUIT LARRY: "I mean ... I got all the info Ijus need u to tell me
 3              it's good and how much u feel me?"

 4              SPRINGYALLEY SAYDAT: "But I needs that hella fast before 1 hour or we
                ain't gettin paid today .. .and I'm broke so ifl don't get paid ima die lolo"
 5
                   c. As recently as February 9, 2019, the following Facebook Messenge
 6
     exchange between CRAWFORD (SPRING YALLEYSAYDAT) and BOLING (LIESU
 7
     SUIT LARRY) occurred:
 8
                SPRINGYALLEY SAYD AT: "Send me the account information bro"
 9
                LIESURE SUIT LARRY: "Larry Pettingill in Idaho Falls, Idaho .. . bank is
10              Mountain America Credit Union ... "

11              LIESURE SUIT LARRY: "$13 ,S00USD"

12              SPRINGYALLEY SAYDAT: "My boy get off of work at 2"

13              SPRINGYALLEY SAYDAT: "My boy on his way to get him now"

14              LIESURE SUIT LARRY: "Fsho "

15              SPRINGYALLEY SAYDAT: "Just got him we on are way to the bank .Jru.
                now"
16
                LIESURE SUIT LARRY: "Ok bro"
17
                LIESURE SUIT LARRY: "Godspeed!"
18
                SPRINGYALLEY SAYDAT: "Yoo he went in they said it's hold on the
19              money that just came in"

20              SPRINGYALLEY SAYDAT: "Still pending"

21              SPRINGYALLEY SAYDAT: "Think we have to wait tell tomorrow broide"

22              LIESURE SUIT LARRY: "They hatin bro! "

23              LIESURE SUIT LARRY: "You gotta go to another branch ... or use the card
                at the atm bro ... "
24


                                              13
     Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.15 Page 15 of 60



 1            LIESURE SUIT LARRY: "Ain't no hold bro, you already know! It's a wire
              transfer just like all the rest, feel me?"
 2
              SPRINGVALLEY SAYDAT: "Yea"
 3
              SPRINGVALLEY SAYDAT: "I'm on itbroide"
 4
              SPRINGVALLEY SAYDAT: "Now they tell him it's not there"
 5
              SPRINGVALLEY SAYDAT: "Bro check the accountbroide"
 6
              SPRINGVALLEY SAYDAT: "Send me pie"
 7
              SPRINGVALLEY SAYDAT: "Of everything"
 8
              LIESURE SUIT LARRY: "I'm checking hold up "
 9
              LIESURE SUIT LARRY: "It's there bro .. . available ... $13,500 or some
10            shit. .. "

11            SPRINGVALLEY SAYDAT: "Yup"

12

13            LIESURE SUIT LARRY: "Bro ... the phone banking lady said it's available
              and you can get it at the branch"
14

15
              LIESURE SUIT LARRY: "Try the atm again bro ... she said the card works
16            and it's active"

17            SPRINGVALLEY SAYDAT: "Ok bro we going get def bank nl and see
              what's up"
18
              LIESURE SUIT LARRY: "Use the atm bro ... if the atm works and this lady
19            is right. Then they cant say it's hold feel me?"

20            SPRINGVALLEY SAYDAT: "Rightp"

21            LIESURE SUIT LARRY: "When you go to another branch, tell them you
              already talked to phone banking and they said it's available and you can
22            withdraw the money in the branch anytime ... "

23            LIESURE SUIT LARRY: "What's good bro?"

24            LIESURE SUIT LARRY: "Did the atm work?"

                                           14
         Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.16 Page 16 of 60



 1

 2
                   LIESURE SUIT LARRY: "Bro! I see got $8000!! "
 3
                   LIESURE SUIT LARRY: " Ok yup "
 4
                   LIESURE SUIT LARRY: "In the ATM? That's gangsta! Lol"
 5
                   LIESURE SUIT LARRY: "Now get the last $5500 in the branch?"
 6
             26.   Further, I believe that this identity theft ring has been involved in more recen
 7
     identity theft and money laundering activities. The investigation has revealed that as recent!
 8
     as July 29, 2019, the PII of a military-affiliated individual was exploited in a manne
 9
     consistent with the scheme employed by BOLIN G 's identity theft ring,7 which resulted in a
10
     unauthorized wire transfer of approximately $12,500 from the victim's Pentagon Federa
11
     Credit Union (PENFED) account into a Wells Fargo bank account owned by a money mule.
12
                        PROBABLE CAUSE AS TO SUBJECT PREMISES
13
             27.   I have reviewed the records provided by Cox Communication pursuant to
14
     subpoena issued on July 17, 2019 and the records provided by Metro PCS I T-Mobil
15
     pursuant to a subpoena issued on June 19, 2019. The Cox Communications records indicate
16
     that as of June 17, 2019, the following address and home number are linked to the subscribe
17
     information for Trorice H. Crawford: 4078 34th Street, San Diego, CA and (619) 372-5591.
18
     The Metro PCS/T-Mobile records also confirm that the subscriber associated with (619) 372
19
     5591 is Trorice Crawford.
20

21

22   7
       The individual that contacted the victim's bank spoofed the caller ID to show the calls
     originating from a phone number on file for the victim. PENFED recorded the call. Upon
23   information and belief, the individual that contacted the bank was BOLING. BOLING,
     who as of August 6, 2019 is in custody, also admitted to being the voice behind various
24   calls, similar to the aforementioned call, to other U .S. financial institutions.

                                                   15
       Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.17 Page 17 of 60



 1          28.    Records from Cox Communications produced pursuant to a subpoena furthe

 2   revealed that between on or about April 2, 2019 and June 17, 2019, CRAWFORD'

 3   "SPRINGVALLEY SAYDAT" Facebook account was accessed from the following I

 4   addresses:                                          2600:8801 :9500:0lce:7950:8clb: 7d7 c:6e08

 5   2600:8801 :9500:0lce:6d4a:ed07:857 c:eca 7,        2600:8801:9500:0lce:6579:3c93:7204:8040,

 6   2600:8801 :9500:0lce:044d:a2a2:9ad0: 1370,          2600:8801 :9500:0lce:d4d8:02a2:caf4:bef7,

 7   2600:8801 :9500: 1297 :6d0e:6dld:b786:dcdc,         2600:8801 :9500: 1297:c144:53cc:c82d:36cl,

 8   2600:8801 :9500:1297: 148d:bcb3:c213:648c,         2600:8801 :9500: 1297 :680d:85fa: 11 0d:b694

 9   2600:8801 :9500:1297:9193:81 be:638c:2b69,          2600:8801 :9500: 1297:e9d7:00f4:8e41 :ecf9

10   2600:8801 :9500:1297:f50f:e090:cbdf:6396,          2600:8801 :9500:1297:7d71 :60a7:f2c6:3e4d,

11   2600:8801:9500:1297:fc87:6bb8:b591:c8f4,           2600:8801 :9500:0e68:8d93:9980:b705:55da,

12   2600:8801 :9500:0e68:0lcd:bb01 :d26a:aabb and 2600:8801 :9500:0e68:4d48:a852:dd30:29c3.

13   These IP addresses resolve to the SUBJECT PREMISES, i. e., 4078 34th Street, San Diego,

14   CA.

15          29.    On July 16, 2019, agents observed CRAWFORD exiting and re-entering th

16   SUBJECT PREMISES . CRAWFORD appeared to be removing trash from the SUBJEC

17   PREMISES and discarding it in the trash bins located in the residence driveway. On July 31 ,

18   2019, agents took photographs of the SUBJECT PREMISES, which are included wi

19   Attachment A. On August 9, 2019, agents again observed CRAWFORD exiting th

20   SUBJECT PREMISES though the front door.

21          30.    Because the Facebook account CRAWFORD used to communicate wi

22   BOLING was accessed from IP addresses that resolved to 4078 34th Street, San Diego, CA,

23   and because the primary means of communication amongst the co-conspirators has bee

24   Facebook Messenger and other electronic means (e.g. e-mail, text messaging), I believe tha


                                                   16
       Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.18 Page 18 of 60



 I   evidence, fruits , or contraband may be found on computers or storage media located at th

 2   SUBJECT PREMISES . I also believe that the computers and/ or storage mediums located o

 3   the SUBJECT PREMISES may be seized as contraband or instrumentalities.

 4                       PROBABLE CAUSE AS TO DIGITAL DEVICES

 5          31.    As described above and in Attachment B, this application seeks permission t

 6   search for records that might be found on the SUBJECT PREMISES , in whatever form the

 7   are found, including electronic storage media. Thus, the warrant applied for would authoriz

 8   the seizure of electronic storage media or, potentially, the copying of electronically store

 9   information, all under Rule 4l(e) (2) (B).

10          32.    I submit that if a computer or storage medium is found on the SUBJEC

11   PREMISES, there is probable cause to believe the storage medium will contain evidence o

12   the SUBJECT OFFENSES, for at least the following reasons.

13                     a. Based on my knowledge, training, and experience, I know that compute

14   files or remnants of such files can be recovered months or even years after they have bee

15   downloaded onto a storage medium, deleted, or viewed via the Internet. Electronic file

16   downloaded to a storage medium can be stored for years at little or no cost. Even when file

17   have been deleted, they can be recovered months or years later using forensic tools . This is s

18   because when a person "deletes" a file on a computer, the data contained in the file does no

19   actually disappear; rather, that data remains on the storage medium until it is overwritten b

20   new data.

21                     b. Therefore, deleted files, or remnants of deleted files, may reside in fre

22   space or slack space-that is, in space on the storage medium that is not currently being use

23   by an active file-for long periods of time before they are overwritten. In addition,

24


                                                   17
       Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.19 Page 19 of 60



 1   computer's operating system may also keep a record of deleted data in a "swap" or "recovery"

 2   file.

 3                       c. Wholly apart from user-generated files , computer storage media-i

 4   particular, computers' internal hard drives-contain electronic evidence of how a compute

 5   has been used, what it has been used for, and who has used it. To give a few examples, thi

 6   forensic evidence can take the form of operating system configurations, artifacts fro

 7   operating system or application operation, file system data structures, and virtual memo

 8   "swap" or paging files. Computer users typically do not erase or delete this evidence, becaus

 9   special software is typically required for that task. However, it is technically possible to delet

10   this information.

11                       d. Similarly, files that have been viewed via the Internet are sometime

12   automatically downloaded into a temporary Internet directory or "cache."

13           33.    Forensic evidence. As further described in Attachment B, of this applicatio

14   seeks permission to locate not only computer files that might serve as direct evidence of th

15   crimes described on the warrant, but also for forensic electronic evidence that establishes ho

16   computers were used, the purpose of their use, who used them, and when. There is probabl

17   cause to believe that this forensic electronic evidence will be on any storage medium in th

18   SUBJECT PREMISES because:

19                       a. Data on the storage medium can provide evidence of a file that was one

20   on the storage medium but has since been deleted or edited, or of a deleted portion of a fi1

21   (such as a paragraph that has been deleted from a word processing file). Virtual memo

22   paging systems can leave traces of information on the storage medium that show what task

23   and processes were recently active. Web browsers, e-mail programs, and chat programs stor

24   configuration information on the storage medium that can reveal information such as onlin


                                                     18
       Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.20 Page 20 of 60



 1   nicknames and passwords. Operating systems can record additional information, such as th

 2   attachment of peripherals, the attachment of USB flash storage devices or other externa

 3   storage media, and the times the computer was in use. Computer file systems can recor

 4   information about the dates files were created and the sequence in which they were created,

 5   although this information can later be falsified.

 6                     b. As explained herein, information stored within a computer and othe

 7   electronic storage media may provide crucial evidence of the "who, what, why, when, where,

 8   and how" of the criminal conduct under investigation, thus enabling the United States t

 9   establish and prove each element or, alternatively, to exclude the innocent from furthe

10   suspicion. In my training and experience, information stored within a computer or storag

11   media (e.g. , registry information, communications, images and movies, transactiona

12   information, records of session times and durations , internet history, and anti-virus, spyware,

13   and malware detection programs) can indicate who has used or controlled the computer o

14   storage media. This "user attribution" evidence is analogous to the search for "indicia o

15   occupancy" while executing a search warrant at a residence. The existence or absence of anti

16   virus, spyware, and malware detection programs may indicate whether the computer wa

17   remotely accessed, thus inculpating or exculpating the computer owner. Further, compute

18   and storage media activity can indicate how and when the computer or storage media wa

19   accessed or used. For example, as described herein, computers typically contain informatio

20   that log: computer user account session times and durations, computer activity associate

21   with user accounts, electronic storage media that connected with the computer, and the I

22   addresses through which the computer accessed networks and the internet. Such informatio

23   allows investigators to understand the chronological context of computer or electronic storag

24   media access, use, and events relating to the crime under investigation. Additionally, som


                                                    19
       Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.21 Page 21 of 60



 1   information stored within a computer or electronic storage media may provide crucia

 2   evidence relating to the physical location of other evidence and the suspect. For example,

 3   images stored on a computer may both show a particular location and have geolocatio

 4   information incorporated into its file data. Such file data typically also contains informatio

 5   indicating when the file or image was created. The existence of such image files , along wit

 6   external device connection logs, may also indicate the presence of additional electroni

 7   storage media (e.g. , a digital camera or cellular phone with an incorporated camera). Th

 8   geographic and timeline information described herein may either inculpate or exculpate th

 9   computer user. Last, information stored within a computer may provide relevant insight int

10   the computer user's state of mind as it relates to the offense under investigation. For example,

11   information within the computer may indicate the owner's motive and intent to commit

12   crime (e.g. , internet searches indicating criminal planning), or consciousness of guilt (e.g.,

13   running a "wiping" program to destroy evidence on the computer or passwor

14   protecting/encrypting such evidence in an effort to conceal it from law enforcement) .

15                     c. A person with appropriate familiarity with how a computer works can,

16   after examining this forensic evidence in its proper context, draw conclusions about ho

17   computers were used, the purpose of their use, who used them, and when.

18                     d. The process of identifying the exact files , blocks , registry entries, logs, o

19   other forms of forensic evidence on a storage medium that are necessary to draw an accurat

20   conclusion is a dynamic process. While it is possible to specify in advance the records to b

21   sought, computer evidence is not always data that can be merely reviewed by a review tea

22   and passed along to investigators. Whether data stored on a computer is evidence may depen

23   on other information stored on the computer and the application of knowledge about how

24

                                                     20
       Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.22 Page 22 of 60



 1   computer behaves. Therefore, contextual information necessary to understand other evidenc

 2   also falls within the scope of the warrant.

 3                       e. Further, in finding evidence of how a computer was used, the purpose o

 4   its use, who used it, and when, sometimes it is necessary to establish that a particular thing i

 5   not present on a storage medium. For example, the presence or absence of counter-forensi

 6   programs or anti-virus programs (and associated data) may be relevant to establishing th

 7   user's intent.

 8                       f. I know that when an individual uses a computer to obtain unauthorize

 9   access to a victim's PII, bank account, veterans benefits accounts, and/ or government

10   benefits accounts, or unauthorized access to government-benefits programs and websites (e.g.

11   Defense Self-Service Logon ("DS Logon") or eBenefits) over the Internet, the individual'

12   computer will generally serve both as an instrumentality for committing the crime, and als

13   as a storage medium for evidence of the crime. The computer is an instrumentality of th

14   crime because it is used as a means of committing the criminal offense. The computer is als

15   likely to be a storage medium for evidence of crime. From my training and experience,

16   believe that a computer used to commit a crime of this type may contain: data that is evidenc

17   of how the computer was used; data that was sent or received; notes as to how the crimina

18   conduct was achieved; records oflnternet discussions about the crime; and other records tha

19   indicate the nature of the offense.

20           34.      Because several people may share the SUBJECT PREMISES as a residence, i

21   is possible that the SUBJECT PREMISES will contain storage media that are predominant!

22   used, and perhaps owned, by persons who are not suspected of a crime. If it is nonetheles

23   determined that that it is possible that the things described in this warrant could be found o

24


                                                    21
       Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.23 Page 23 of 60



 1   any of those computers or storage media, the warrant applied for would permit the seizur

 2   and review of those items as well.

 3         PROCEDURES FOR ELECTRONICALLY STORED INFORMATION
        AS TO ANY COMPUTER AND OTHER ELECTRONIC STORAGE DEVICES
 4
            35.     With the approval of the Court in signing this warrant, agents executing thi
 5
     search warrant will employ the following procedures regarding computers and othe
 6
     electronic storage devices, including electronic storage media that may contain data subjec
 7
     to seizure pursuant to this warrant.
 8
                               Seizure and Retention of Instrumentalities
 9
            36.    Based upon the foregoing, there is probable cause to believe that any computer
10
     and other electronic storage devices encountered during this search are instrumentalities o
11
     the enumerated offenses because there is probable cause to believe that they may conta·
12
     contraband and fruits of crime as provided under Federal Rule of Criminal Procedure 41 (c)(2
13
     or were used in committing crime as provided under Federal Rule of Criminal Procedur
14
     41(c)(3). Consequently, the computers and any other electronic storage devices are subject t
15
     seizure, retention, and possible forfeiture and destruction. Computers, other electronic storag
16
     devices , and media confirmed onsite to contain contraband constitute fruits of crime or t
17
     have been used to commit a crime will not be returned but will be imaged offsite and analyzed.
18
     The onsite confirmation may be provided by an owner or user of the computer or storag
19
     device or, if feasible, may be obtained by conducting a limited onsite forensic examination t
20
     determine if the subject media contains any contraband or otherwise is an instrumentality.
21
     Computers and other electronic storage devices and media that are not confirmed onsite a
22
     instrumentalities will be taken offsite for imaging and preliminary analysis .
23

24


                                                   22
       Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.24 Page 24 of 60



 1          37.     Computers and other electronic storage devices and media that are retained a

 2   instrumentalities will not be returned to its owner. The owner will be provided the name an

 3   address of a responsible official to whom the owner may apply in writing for return of specifi

 4   data not otherwise subject to seizure for which the owner has a specific need. The identifie

 5   official or other representative of the seizing agency will reply in writing. In the event that th

 6   owner's request is granted, arrangements will be made for a copy of the requested data to b

 7   obtained by the owner. If the request is denied, the owner will be directed to Federal Rule o

 8   Criminal Procedure 41(g).

 9                                           Forensic Imaging

10          38.     After securing the premises, or if sufficient information is available pre-searc

11   to make the decision, the executing agents will determine the feasibility of obtaining forensi

12   images of electronic storage devices while onsite. A forensic image is an exact physical cop

13   of the hard drive or other media. A forensic image captures all the data on the hard drive o

14   other media without the data being viewed and without changing the data. Absent unusua

15   circumstances, it is essential that a forensic image be obtained prior to conducting any searc

16   of the data for information subject to seizure pursuant to this warrant. The feasibility decisio

17   will be based upon the number of devices , the nature of the devices, the volume of data to b

18   imaged, the need for and availability of computer forensics specialists, the availability of th

19   imaging tools required to suit the number and nature of devices found, and the security of th

20   search team. The preference is to image onsite if it can be done in a reasonable amount o

21   time and without jeopardizing the integrity of the data and the agents' safety. The numbe

22   and type of computers and other devices and the number, type, and size of hard drives are o

23   critical importance. It can take several hours to image a single hard drive - the bigger th

24


                                                     23
       Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.25 Page 25 of 60



 1   drive, the longer it takes . As additional devices and hard drives are added, the length of tim

 2   that the agents must remain onsite can become dangerous and impractical.

 3          39.     If it is not feasible to image the data on-site, computers and other electroni

 4   storage devices , including any necessary peripheral devices , will be transported offsite fo

 5   imaging. After verified images have been obtained, the owner of the devices will be notifie

 6   and the original devices returned within forty-five (45) days of seizure absent furthe

 7   application to this court.

 8                           Identification and Extraction of Relevant Data

 9          40.     After obtaining a forensic image, the data will be analyzed to identify an

10   extract data subject to seizure pursuant to this warrant. Analysis of the data following th

11   creation of the forensic image can be a highly technical process requiring specific expertise,

12   equipment and software. There are thousands of different hardware items and softwar

13   programs, and different versions of the same programs, that can be commercially purchased,

14   installed, and custom-configured on a user's computer system.            Computers are easil

15   customized by their users.     Even apparently identical computers in an office or horn

16   environment can be different with respect to configuration, including permissions and acces

17   rights , passwords, data storage, and security.    It is not unusual for a computer forensi

18   examiner to have to obtain specialized hardware or software, and train with it, in order t

19   view and analyze imaged data.

20          41.     Analyzing the contents of a computer or other electronic storage device, eve

21   without significant technical challenges, can be very challenging. Searching by keywords , fo

22   example, often yields many thousands of hits , each of which must be reviewed in its contex

23   by the examiner to determine whether the data is within the scope of the warrant. Merel

24   finding a relevant hit does not end the review process for several reasons. The computer ma


                                                   24
       Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.26 Page 26 of 60



 1   have stored metadata and other information about a relevant electronic record - e.g. , wh

 2   created it, when and how it was created or downloaded or copied, when it was last accessed,

 3   when it was last modified, when it was last printed, and when it was deleted. Keywor

 4   searches may also fail to discover relevant electronic records, depending on how the record

 5   were created, stored, or used.    For example, keywords search text, but many commo

 6   electronic mail, database, and spreadsheet applications do not store data as searchable text.

 7   Instead, the data is saved in a proprietary non-text format.      Documents printed by th

 8   computer, even if the document was never saved to the hard drive, are recoverable by forensi

 9   programs because the printed document is stored as a graphic image. Graphic images, unlik

IO   text, are not subject to keyword searches. Similarly, faxes sent to the computer are stored a

11   graphic images and not as text. In addition, a particular relevant piece of data does not exis

12   m a vacuum.      To determine who created, modified, copied, downloaded, transferred,

13   communicated about, deleted, or printed the data requires a search of other events tha

14   occurred on the computer in the time periods surrounding activity regarding the relevant data.

15   Information about which user had logged in, whether users share passwords, whether th

16   computer was connected to other computers or networks, and whether the user accessed o

17   used other programs or services in the time period surrounding events with the relevant dat

18   can help determine who was sitting at the keyboard.

19          42.    It is often difficult or impossible to determine the identity of the person usin

20   the computer when incriminating data has been created, modified, accessed, deleted, printed,

21   copied, uploaded, or downloaded solely by reviewing the incriminating data. Computer

22   generate substantial information about data and about users that generally is not visible t

23   users. Computer-generated data, including registry information, computerlogs, user profile

24   and passwords, web-browsing history, cookies and application and operating syste


                                                   25
       Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.27 Page 27 of 60



 1   metadata, often provides evidence of who was using the computer at a relevant time. I

 2   addition, evidence such as electronic mail, chat sessions, photographs and videos , calendar

 3   and address books stored on the computer may identify the user at a particular, relevant time.

 4   The manner in which the user has structured and named files , run or accessed particula

 5   applications, and created or accessed other, non-incriminating files or documents , may serv

 6   to identify a particular user. · For example, if an incriminating document is found on th

 7   computer but attribution is an issue, other documents or files created around that same tim

 8   may provide circumstantial evidence of the identity of the user that created the incriminatin

 9   document.

10          43.    Analyzing data has become increasingly time-consuming as the volume of dat

11   stored on a typical computer system and available storage devices has become mind-boggling.

12   For example, a single megabyte of storage space is roughly equivalent of 500 double-space

13   pages of text. A single gigabyte of storage space, or 1,000 megabytes , is roughly equivalen

14   of 500,000 double-spaced pages of text. Computer hard drives are now being sold for persona

15   computers capable of storing up to 2 terabytes (2 ,000 gigabytes) of data . And, this data ma

16   be stored in a variety of formats or encrypted (several new commercially available operatin

17   systems provide for automatic encryption of data upon shutdown of the computer). The shee

18   volume of data also has extended the time that it takes to analyze data. Running keywor

19   searches takes longer and results in more hits that must be individually examined fo

20   relevance. And, once reviewed, relevant data leads to new keywords and new avenues fo

21   identifying data subject to seizure pursuant to the warrant.

22          44.    Based on the foregoing, identifying and extracting data subject to

23   pursuant to this warrant may require a range of data analysis techniques , including hashin

24   tools to identify data subject to seizure pursuant to this warrant, and to exclude certain dat


                                                   26
       Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.28 Page 28 of 60



 1   from analysis, such as known operating system and application files. The identification an

 2   extraction process, accordingly, may take weeks or months. The personnel conducting th

 3   identification and extraction of data will complete the analysis within one-hundred twen

 4   (120) days of this warrant, absent further application to this court.

 5          45 .   All forensic analysis of the imaged data will employ search protocols directe

 6   exclusively to the identification and extraction of data within the scope of this warrant.

 7                                    Genuine Risks of Destruction

 8          46.    Based upon my experience and training, and the experience and training o

 9   other agents with whom I have communicated, electronically stored data can be permanent!

10   deleted or modified by users possessing basic computer skills. In this case, only if the subjec

11   receives advance warning of the execution of this warrant, will there be a genuine risk o

12   destruction of evidence.

13                                   Prior Attempts to Obtain Data

14          47.    The United States has not attempted to obtain this data by other means .

15         PROCEDURES FOR ELECTRONICALLY STORED INFORMATION ON
                           CELLULAR TELEPHONES
16
            48.    It is not possible to determine, merely by knowing the cellular telephone'
17
     make, model, and serial number, the nature and types of services to which the device i
18
     subscribed and the nature of the data stored on the device. Cellular devices today can b
19
     simple cellular telephones and text message devices , can include cameras, can serve a
20
     personal digital assistants and have functions such as calendars and full address books an
21
     can be mini-computers allowing for electronic mail services, web services and rudimenta
22
     word processing. An increasing number of cellular service providers now allow for the ·
23
     subscribers to access their device over the internet and remotely destroy all of the dat
24


                                                    27
       Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.29 Page 29 of 60



 I   contained on the device. For that reason, the device may only be powered in a secur

 2   environment or, if possible, started in "flight mode" which disables access to the network.

 3   Unlike typical computers, many cellular telephones do not have hard drives or hard driv

 4   equivalents and store information in volatile memory within the device or in memory card

 5   inserted into the device. Current technology provides some solutions for acquiring some o

 6   the data stored in some cellular telephone models using forensic hardware and software. Eve

 7   if some of the stored information on the device may be acquired forensically, not all of th

 8   data subject to seizure may be so acquired. For devices that are not subject to forensic dat

 9   acquisition or that have potentially relevant data stored that is not subject to such acquisition,

10   the examiner must inspect the device manually and record the process and the results usin

11   digital photography. This process is time and labor intensive and may take weeks or longer.

12          49.     Following the issuance of this warrant, I will collect CRAWFORD 's cellula

13   telephone and subject it to analysis. All forensic analysis of the data contained within th

14   telephone and its memory cards will employ search protocols directed exclusively to th

15   identification and extraction of data within the scope of this warrant.

16          50.     Based on the foregoing, identifying and extracting data subject to se1zur

17   pursuant to this warrant may require a range of data analysis techniques, including manua

18   review, and, consequently, may take weeks or months. The personnel conducting th

19   identification and extraction of data will complete the analysis within ninety (90) days of th

20   date the warrant is signed, absent further application to this court.

21                     PROTOCOL FOR EVIDENCE OF OTHER CRIMES

22          51.    The search methodology for this matter will be formulated to provide for th

23   search and seizure of the items authorized to be seized by the warrant. In the course of tha

24   examination, the examiner may discover evidence that is not authorized for seizure, bu

                                                    28
       Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.30 Page 30 of 60



 1   which nonetheless constitutes evidence of other crimes ("inadvertent discovery"). In the even

 2   of inadvertent discovery of evidence of a crime not authorized for seizure by the warrant, th

 3   following procedures will apply.

 4          52.     The government will only seize or investigate evidence of other crimes that i

 5   inadvertently discovered during the course of a search authorized by this federal warrant afte

 6   additional appropriate legal process.

 7          53.     The examiner will continue with the search for the items to be seized, a

 8   authorized by the warrant, and will segregate the inadvertently discovered evidence from th

 9   authorized search. The examiner will not, without further authorization of the court, amen

IO   or expand the search criteria to include the inadvertently discovered information.

11          54.     The examiner will not separately provide the inadvertently discovered evidenc

12   to the agents and prosecutors involved in the investigation.

13                                       SEALING REQUEST

14          55.     It is respectfully requested that this Court issue an order sealing, until furthe

15   order of the Court, all papers submitted in support of this application, including th

16   Application, Affidavit, and search warrant. I believe that sealing this document is necessa

17   because the items and information to be seized are relevant to an ongoing investigation of a

18   extensive identify theft ring and, at this time, not all of the targets of this investigation will b

19   searched. Based upon my training and experience, I have learned that online criminal

20   actively search for criminal affidavits and search warrants via the Internet, and disseminat

21   them to other online criminals as they deem appropriate, i.e., post them publicly onlin

22   through the carding forums. Premature disclosure of the contents of this Affidavit and relate

23   documents may have a significant and negative impact on the continuing investigation an

24   may severely jeopardize its effectiveness.


                                                      29
       Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.31 Page 31 of 60



 1                                         CONCLUSION

 2          56.    Based on the above facts set forth , I believe there is probable cause that th

 3   SUBJECT PREMISES contain evidence, fruits , or instrumentalities of the SUBJEC

4    OFFENSES.

 5          57.    Accordingly, I respectfully request that the Court issue search warrant

 6   authorizing any law enforcement law officers to search the SUBJECT PREMISES (describe

 7   in Attachment A), and to seize and to search for the items listed in Attachment B, all of whic

 8   constitute evidence, fruits, or instrumentalities of the SUBJECT OFFENSES.

 9          I swear, under penalty of perjury, that the foregoing is true and correct to the best o

10   my knowledge and belief.

11                                                 Respectfully Submitted,

12

13
                                                   JA OBDYE,Sp/ciAgent
14                                                 Defense Criminal Investigative Services

15   SUBSCRIBED AND SWORN
     before me this /5'1'>- day of August, 2019.
16

17     ,Al1&?tl\Mll ·     l ~
     HONORABLE ALLISON GODDARD
18   UNITED STATES MAGISTRATE JUDGE

19

20

21

22

23

24


                                                     30
       Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.32 Page 32 of 60



 1                                        ATTACHMENT A

 2                                PREMISES TO BE SEARCHED

 3          The property to be searched is 4078 34th Street, San Diego, CA 92104, further

 4   described as the left-side of a one-level tan in color residential duplex. Photographs of the

 5   SUBJECT PREMISES are included below.

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                    31
       Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.33 Page 33 of 60



 1                                         ATTACHMENT B

 2                          ITEMS TO BE SEARCHED FOR AND SEIZED

 3           1.      The evidence to be searched for and seized concerns evidence, contraband,

 4   fruits , or instrumentalities of violations of Title 18, United States Code, Sections 1343 (wire

 5   fraud) , 1349 (conspiracy to commit wire fraud) , 1956 (conspiracy to commit money

 6   laundering) and 1028A (aggravated identity theft), committed between July 1, 2014, and

 7   August 6, 2019 is described as follows:

 8                   a.      Communications, papers, records and information relating to a

 9   conspiracy to defraud victims with a military association (those on active duty, reservists ,

10   retired service members, military spouses, and military dependents) (hereafter "military-

11   affiliated individuals ");

12                   b.      Communications, records and information relating to access of

13   military-affiliated individuals' computers, bank accounts, veterans benefits accounts and

14   other government-benefits accounts, and/or government-benefits program websites (e .g. ,

15   DS Logon or eBenefits);

16                   c.      Records and information relating to financial transactions using funds

17   obtained from victim bank accounts;

18                   d.      Records and information relating to financial transactions concerning

19   the remittance of stolen funds via money transfers (e.g. Western Union, MoneyGram, etc.)

20   to foreign entities;

21                   e.      Records and information relating to the following e-mail accounts ,

22   their ownership and control, and use of the email accounts to further illicit activities:

23   brown.fredrick@gmail.com (associated with BROWN); fastcask2k10 @aol.com and

24


                                                    32
       Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.34 Page 34 of 60



 1   cashmirepurple@gmail.com (associated with CRAWFORD); and ctml l 72@gmail.com,

 2   bolingjunior@gmail.com, and wayneboling0600@gmail.com (associated with BOLING);

 3                  f.     Communications with the e-mail accounts listed above in paragraph

 4   1.e. or other e-mail accounts linked to other co-conspirators concerning the SUBJECT

 5   OFFENSES;

 6                  g.     Records and information exchanged via Facebook Messenger or

 7   stored in Dropbox accounts (or other cloud storage accounts) of the co-conspirators

 8   concerning stolen PII and other aspect of the conspiracy to defraud military-affiliated

 9   individuals;

10                  h.     Records and information relating to the identity or location of the

11   suspects and other accomplices/ co-conspirators;

12                  1.     Records and information relating to communications with Internet

13   Protocol (IP) address 120.29.124.34 or any other IP address who initial 5 digit numerical

14   label resolves to 120.29.

15                  J.     Records and information relating to the unauthorized access and/or

16   theft of electronic health records of military-affiliated individuals and/ or the Armed Forces

17   Health Longitudinal Technology Application (AHL TA);

18                  k.     Records and information relating to malicious software.

19                  1.     Routers , modes, and network equipment used to connect digital

20   devices to the Internet;

21                  m.     Any digital device used to facilitate the above-listed violations and

22   forensic copies thereof;

23                  n.     Any digital device capable of storing or containing the documents,

24   records, and communications mentioned in items a through j above;


                                                   33
       Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.35 Page 35 of 60



 1                  0.     With respect to any seized digital device, the following information is

 2   also to be seized:

 3                         1.      evidence of who used, owned, or controlled the device at the

 4   time the things described in this warrant were created, edited, or deleted, such as logs,

 5   registry entries, configuration files , saved usemames and passwords, documents , browsing

 6   history, user profiles, e-mail, e-mail contacts, chat and instant messaging logs, photographs,

 7   and correspondence;

 8                         11.     evidence of the presence or absence of software that would

 9   allow others to control the device, such as viruses, Trojan horses, and other forms of

10   malicious software, as well as evidence of the presence or absence of security software

11   designed to detect malicious software;

12                         111.    evidence of the attachment to the device of other storage

13   devices or similar containers for electronic evidence;

14                         1v.     evidence of counter-forensic programs (and associated data)

15   that are designed to eliminate data from the device;

16                         v.      evidence indicating how and when the device was accessed or

17   used to determine the chronological context of device access , use, and events relating to

18   crime under investigation and to the device user;

19                         Vl.     evidence indicating the device user's state of mind as it relates

20   to the crime under investigation;

21                         v11.    evidence of the times the device was used;

22                         v111.   passwords, encryption keys, biometric keys , and other access

23   devices that may be necessary to access the device;

24


                                                    34
       Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.36 Page 36 of 60



 1                           IX.    applications, utility programs, compilers, interpreters, or other

 2   software, as well as documentation and manuals, that may be necessary to access the device

 3   or to conduct a forensic examination of it;

 4                           X.     records or information about Internet Protocol addresses used

 5   by the device;

 6                           XL     records of or information about the device 's Internet activity,

 7   including firewall logs, caches, browser history and cookies, "bookmarked" or "favorite "

 8   web pages, search terms that the user entered into any Internet search engine, and records o

 9   user-typed web addresses;

10                           XU.    contextual information necessary to understand the evidence

11   described in this attachment.

12          2.        The seizure and search of digital devices shall follow the procedures outlined

13   in the supporting affidavit. Deleted data, remnant data, slack space, and temporary and

14   permanent files on the digital devices may be searched for the evidence above.

15

16

17

18

19

20

21

22

23

24


                                                     35
Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.37 Page 37 of 60



                                                                                        FI LED
                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF TEXAS                           ilJ L   2 3 .?'20i~
                                     SAN ANTONIO DIVISION                      CL!aRI<-; l l fl. t v l'fi/:;1 Cb.t.RK.
                                                                               WES'i'Em-! :;. . RtCT Cf fF.XAS
                                                                               BY_ _-+'__              ~=
  UNITED STATES OF AMERICA                      §   CRIMINAL NO.                                           DEPUTY
                                                §
                                                §
  v.                                            §
                                                §
                                                § COUNT 1: 18 U.S.C. § 1349, Conspiracy
  ROBERT WAYNE BOLING, JR. (1),                 § to Commit Wire Fraud
  FREDRICK BROWN (2),                           § COUNTS 2-7: 18 U.S.C. § 1343 and 2,
  TRORICE CRAWFORD (3),                         § Wire Fraud
  ALLAN ALBERT KERR (4), and                    § COUNT 8: 18 U.S.C. § 1956, Conspiracy
  JONGMIN SEOK (5)                              § to Commit Money Laundering
                                                § COUNTS 9-14: 18 U.S.C. § 1028A,
                                                § Aggravated Identity Theft
                                                §
                                                § NOTICE OF GOVER..~MENT'S
                                                § DEMAND FOR FORFEITURE ·
                                                §
                                                §




 THE GRAND JURY CHARGES:



                                       THE CONSPIRACY

 At all times relevant herein:


                                          OVERVIEW

        1.      Beginning in and around July 2014, and continuing through in or around July

2019, the Defendants, ROBERT WAYNE BOLING, JR. ("BOLING"), FREDRICK

BROWN ("BROWN"), TRORICE CRAWFORD ("CRAWFORD"), ALLAN ALBERT

KERR ("KERR"), and JONGMIN SEOK ("SEOK"), together with others known and
Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.38 Page 38 of 60




 unknown to the Grand Jury, perpetrated a scheme to exploit stolen personal identifying

 information ("PII") belonging to members of the United States military, including service

members (active duty, reserve component, and National Guard) and veterans, their dependents,

and civilians employed by the Department of Defense (collectively, "military-affiliated

individuals"). The Defendants used the stolen PII to target military-affiliated individuals in

various ways, such as stealing from military-affiliated individuals' personal bank accounts and

stealing pension and disability benefits paid to military-affiliated individuals by the Veterans

Administration ("veterans benefits"). The Defendants then made financial transactions involving

numerous bank acconnts and money remittances to conceal and dispose of stolen monies.

        2.      Over the course of the scheme, the Defendants stole and exploited the PII of

thousands of military-affiliated individuals and caused millions of dollars of actual and attempted

losses to military-affiliated individuals, the Veterans Administration, and banks and credit unions

across the United States.

        3.      The Defendants generally played the following roles in the scheme:

             a. BOLING was the principal orchestrator of the scheme. BOLING received stolen

                PII, and coordinated with and directed other Defendants and others to exploit the

                stolen PII in order to compromise military-affiliated individuals ' bank acconnts,

                steal military-affiliated individuals ' veterans benefits, and remit stolen funds to

                the Philippines. BOLING, an American citizen raised in South Korea as a United

                States military dependent, lived in Angeles City, Philippines.

             b. BROWN was the primary source of stolen PII. From December 20 l O through

                September 2015 , BROWN had worked as a civilian medical records technician at

                the 65 th Medical Brigade, United States Anny, at Yongsan Garrison, South Korea.
                                                   2
Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.39 Page 39 of 60




                In that capacity, BROWN had access to a substantial volume of military-affiliated

                individuals' PII, which he copied and transmitted to BOLING .

            c. CRAWFORD acted as a recruiter and supervisor of individuals who provided

                their bank accounts to be used to receive stolen funds ("money mules").

               CRAWFORD, an American citizen living in the vicinity of San Diego,

               California, coordinated \Nith BOLING to transfer funds stolen from military-

               affiliated individuals to be deposited into money mules ' accounts. CRAWFORD

               also assisted in remitting stolen funds from money mules' accounts to members of

               the conspiracy in the Philippines.

            d. KERR and SEOK assisted BOLING in using military-affiliated individuals ' PII

               to obtain additional records of military-affiliated individuals to facilitate the

               scheme, such as credit reports and official military personnel files. Like

               BOLING, KERR (an Australian citizen) and SEOK (a South Korean citizen)

               lived in Angeles City, Philippines (collectively, the Philippines Defendants).

                              OBJECT OF THE CONSPIRACY

       4.      The object of the conspiracy was to enrich the Defendants by stealing money and

property from military-affiliated individuals, government-benefit programs, and financial

institutions by means of identity theft, fraud, and money laundering.

                     MANNER AND MEANS OF THE CONSPIRACY

       5.      The scheme and artifice to defraud was carried out in the manner and means

described below.




                                                 3
Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.40 Page 40 of 60




                          Theft of Military-Affiliated Individuals' PII

        6.      From in and around December 20 IO through in and around September 2015,

 while employed as a medical records technician at Yongsan Garrison, BROWN worked with a

database called the Armed Forces Health Longitudinal Technology Application ("AHL TA"),

which is one of the United States military's principal repositories for electronic health records of

military-affiliated individuals. As a medical records technician, BROWN had access to

substantial volumes of military-affiliated individuals' PII. Specifically, beyond health-related

data, AHL TA contained each military-affiliated individual's name, social security number,

Department of Defense ID number (a unique 10-digit number assigned to military-affiliated

individuals), date of birth, gender, mailing address, and telephone number. AHL TA was

designed in such a way that the user could view the PII for approximately ten different military-

affiliated individuals simultaneously.

        7.     While employed at the 65 th Medical Brigade, BROWN took digital photographs

of thousands of military-affiliated individuals' Pll displayed in AHLTA in groups often.

BROWN conveyed these photographs to BOLING through various communication channels.

BOLING knew that BROWN was taking photographs of his AHL TA computer screen in otder

to obtain military-affiliated individuals' PU, at one point asking BROWN whether or not

BROWN had gotten "popped red handed snappin shots at the gig."

                      Exploitation of Military-Affiliated Individuals' PU

DS Logon

       8.      One of the principal means by which the Defendants exploited the stolen PII to

commit identity theft was the compromise of military-affiliated individuals ' Department of

Defense Self-Service Logon ("DS Logan") accounts. DS Logon was a system that allowed
                                                4
Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.41 Page 41 of 60




 military-affiliated individuals access to more than 70 nonpublic websites using a single username

 and password. DS Logan was maintained by the Defense Manpower Data Center, the

 Department of Defense component agency responsible for maintaining data on U.S. military

personnel. With a DS Logan account, a military-affiliated individual could access websites

containing extensive personal and financial data, including PII for all of a military-affiliated

individual's dependents (spouse and children), tax infonnation, and health records, among other

information. The user of a DS Logan account could also alter the account and routing numbers

for bank accounts into which salaries, benefits, disability payments, and pensions were paid by

the Department of Defense or the Veterans Administration. Without a DS Logan account, access

to these websites required authentication using a common access card ("CAC"), a physical

plastic card with an electronic chip in it that must be inserted into a keyboard or other device

specifically designed to read it, or an in-person visit to a Department of Defense personnel

office.

          9.   Creation of a DS Logan account required a user to visit a website maintained by

the Defense Manpower Data Center and to input certain elements of a military-affiliated

individual's PII. The user was also required to answer security questions based on entries in the

military-affiliated individual's credit report. Correct responses to the security questions enabled

the user to create a DS Logan account. This identity verification within the DS Logan system

without the use of a CAC or an in-person visit to a Department of Defense personnel office was

called "remote proofing." The DS Logan system also permitted identity verification via remote

proofing for existing DS Logan accounts. A user could reset the username and password

associated with an existing account by answering security questions to establish new credentials.

Once a new password was established and the user had gained access to the DS Logan account,
                                                 5
Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.42 Page 42 of 60




the user could change the contact information the system used to notify the user of subsequent

changes to the account.

        10.       Over the course of the scheme, the Defendants used the photographs of the

AHLTA screens taken by BROWN, containing PII of thousands of military-affiliated

individuals in the manner described above, to create and compromise DS Logon accounts.

eBenefits

        11.      One of the partner sites that could be accessed using a DS Logon credential was

"eBenefits," a web portal hosted by the Veterans Administration within the Western District of

Texas. The servers through which all online communication with eBenefits flowed, and the

administrative staff that supported the website, were physically located within the Western

District of Texas. The eBenefits web portal provided military-affiliated individuals the ability to

manage their Veterans Administration and Department of Defense benefits, claims, and military

documents online.

        12.      The Defendants accessed eBenefits in furtherance of two related types of fraud

against military-affiliated individuals.

              a. Theft of Funds from Military-Affiliated Individuals' Personal Bank Accounts:

                 Once logged into a military-affiliated individual's DS Logan account, the

                 Defendants accessed eBenefits in that military-affiliated individual's name to

                 obtain the account and routing number of the bank account into which the

                 military-affiliated individual received veterans benefits. The Defendants then

                 used that account and routing number combination, along with other PII, to steal

                 money from the military-affiliated individual's personal bank account. In some


                                                  6
Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.43 Page 43 of 60




                 instances, the Defendants contacted banks and other financial institutions by

                 telephone, chat, and e-mail, and posed as military-affiliated individuals.

              b. Theft of Veterans Benefits:

                 The Defendants also accessed eBenefits to substitute a bank account they

                 controlled for the military-affiliated individual's own bank account, so that any

                 veterans benefit would be paid directly to the Defendants.

Military-Focused Financial Institutions

        13.      The Defendants also used means other than eBenefits to steal from military-

affiliated individuals, targeting personal bank accounts held through certain financial institutions

with a significant military clientele. At least two such military-focused financial institutions,

United States Automobile Association ("USAA") and Randolph-Brooks Federal Credit Union

("Randolph-Brooks FCU"), were based within the Western District of Texas, in the vicinity of

San Antonio. By exploiting military-affiliated individuals' PII stolen by BROWN, and obtained

through eBenefits and elsewhere, the Defendants caused millions of dollars in actual and

attempted losses to military-affiliated individuals from those individuals' bank accounts held

through military-focused financial institutions across the United States.

International Money Remittances

       14.      The Philippines Defendants, BOLING, KERR, and SEOK, worked with a

network of ''money mules" - co-conspirators who provided bank accounts into which stolen

funds could be deposited. The money mules tended to operate from various locations within the

United States, including San Antonio, within the Western District of Texas. CRAWFORD

supervised several of these money mules, and, on several occasions, CRAWFORD

accompanied the money mules to various bank branches in the vicinity of San Diego, California,
                                             7
Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.44 Page 44 of 60




 and directed the money mules to withdraw funds deposited into their bank accounts by the

 Philippines Defendants. CRAWFORD provided BOLING with the money mules ' bank

 account information, and BOLING transferred funds stolen from military-affiliated individuals

 into the money mules' accounts. CRAWFORD then kept a percentage of the withdrawn funds

 and oversaw the transmittal of the remainder by means of international money services

 businesses to recipients in the Philippines, including the Philippines Defendants themselves as

 well as other parties whose names BOLING provided to CRAWFORD.

 Example Acts in Furtherance of the Scheme

        15.      Over the course of the conspiracy, the Defendants exploited thousands of

 military-affiliated individuals' PII. The Defendants often targeted older military-affiliated

 individuals, who were less likely to use OS Logon and eBenefits, and disabled veterans, who

 were more likely to receive larger veterans benefits. The following examples of acts in

 furtherance of the scheme were typical of those engaged in by the Defendants.

              a. Colonel H.C., United States Air Force

                   1.   At some point prior to May 2015, the exact date being unkno\.VIl to the

                        Grand Jury, BROWN provided BOLING with the PII of at least 50

                        military-affiliated individuals who all had the same last name, a relatively

                        uncommon three-letter name beginning with the letter C.

                  11.   On or about May 14, 20 I 5, BOLING used the PII of Colonel ("Col.")

                        H.C. , one of those 50 individuals with the same three-letter last name, to

                        effectuate a wire transfer in the amount of $16,250 from Col. H.C.'s

                        USAA bank account to a Wells Fargo bank account in the name ofG.H., a

                        money mule.
                                                  8
Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.45 Page 45 of 60




             111.    That same day, BOLING provided the following instructions to a member

                    of the conspiracy:

                            From usaa bank of [H.C.] in . .. GA. Tell him take out 14 or
                            15 k .. .I just need 7000 even .. . .

                            Tell him to have a good story ... Just tell him to say its his
                            uncle sending money for his family or some shit but not too
                            much detail... .

                            . . . In fact i have a perfect idea ... Send me 3000 all at once
                            asap and then send 2000 to Fredrick Brown in Western
                            Union ... Please confirm so i can tell Fred.

             1v.    On or about May 18, 2015, after the funds had been transferred to the

                    account of G.H., BOLING expressed concern to BROWN that G.H. was

                    delayed in remitting the funds stolen from Col. H.C. BOLING then asked

                    BROWN for additional information on G.H. (also a U.S. military

                    dependent) and G.H.'s family, for the purpose of threatening G.H. 's

                    family members if G.H. did not send the funds promptly. In response,

                    BROWN then queried G.H.' s electronic health record in AHL TA, which

                    included information on G.H.'s family. Shortly thereafter, G.H. then sent

                    a portion of the money stolen from Col. H.C.'s account to the Philippines

                    as directed by BOLING.

        b. Petty Officer First Class A.D., United States Navy

             1.     On or about October 19, 2016, a member of the conspiracy based in the

                    Philippines conducted initial registration of the eBenefits account of Petty

                    Officer First Class ("POI") A.D. , and thereby obtained the account and



                                              9
Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.46 Page 46 of 60




                     routing information of the account held through Kitsap Federal Credit

                     Union (''Kitsap FCU") into which PO I A.D. 's veterans benefit was paid.

              ii.    On that date in October 2016, POI A.D. was 79 years old, and had never

                    used DS Logan or eBenefits.

             111.   On or about October 24, 2016, BOLING contacted Kitsap FCU customer

                    service, and impersonated POI A.D.

             1v.    Over the course of the following two days, BOLING arranged two wire

                    transfers out of the bank account of POI A.D. The first wire transfer, in

                    the amount of $18,500, was successfully deposited into the bank account

                    of a member of the conspiracy. Following that transfer, POl A.D.

                    contacted Kitsap FCU customer service, and advised that the wire had

                    been unauthorized. BOLING then attempted a second wire transfer in the

                    amount of $27,000 from POI A.D.'s account, which was denied as

                    unauthorized. Kitsap FCU then closed PO 1 A.D. 's account, and assigned

                    PO I A.D. a new Kitsap FCU account number.

             v.     On or about November 18, 2016, SEOK accessed the eBenefits account of

                    POI A.D. SEOK took screen captures from within POl A.D. 's eBenefits

                    account, capturing his PII, including POI A.D.'s Veterans Administration

                    file number, and the account and routing number for POI A.D.'s new

                    Kitsap FCU account after the unauthorized wires orchestrated by

                    BOLING in October 20 I 6.

            v1.     On or about December 15, 2016, a member of the conspiracy accessed

                    POI A.D. 's eBenefits account and substituted a Community Federal
                                            10
Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.47 Page 47 of 60




                     Savings Bank account and routing number in place of the Kitsap FCU

                     account details on file with the Veterans Administration.

             v11.    On or about December 20, 2016, POI A.D .'s veterans benefit, in the

                    amount of $1 ,451.71, was paid to the Community Federal Savings Bank

                    account, instead of PO I A.D. 's own account.

         c. Major R. W., United States Army

               1.   On or about March 6, 20 I 7, BOLING accessed the DS Logan account of

                    Major ("Maj .") R.W., and e-mailed a screenshot to SEOK of Maj. R.W.'s

                    profile screen from within DS Logan.

              11.   On that date in March 20 I 7, Maj . R.W. was 76 years old. Maj. R.W. was

                    a I 00% service-connected disabled veteran, and had been a prisoner of

                    war.

             111.   Approximately 20 minutes later, SEOK accessed Maj. R .W.' s eBenefits

                    account. SEOK then e-mailed BOLING photographs of SEO K's laptop

                    screen showing the profile page for Maj. R.W.'s eBenefits account. The

                    subject line of the e-mail from SEOK to BOLING read "Have Big

                    money. may be .."

            1v.     Approximately 10 minutes later, SEOK conveyed to BOLING certain

                    details about Maj. R.W.'s veteran status, including Maj. R.W.'s disability

                    benefit amount, the USAA bank account and routing numbers into which

                    his disability benefit was being paid, and a screenshot from within

                    eBenefits showing a list of Maj. R. W.'s service-connected disabilities.


                                             11
Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.48 Page 48 of 60




               v.    On or about April 16, 2017, a member of the conspiracy accessed Maj.

                     R.W.'s eBenefits account and removed Maj. R.W.'s USAA bank account

                    and routing information, substituting account and routing information of

                    an American Express debit card account.

              vi.   On or about April 19, 2017, Maj . R. W. 's monthly veterans benefit, in the

                    amount of $2,915.55, was paid into the American Express debit card

                    account, instead of Maj. R.W.'s USAA bank account.

          d. Col F.C, United States Air Force

               1.   On or about March 9, 2017, SEOK accessed both the DS Logon and

                    eBenefits accounts of Col. F.C., who had the same three-letter last name as

                    Col. H.C. (referenced above in paragraph 15a), and was also one of the

                    approximately 50 individuals whose PII BROWN provided to BOLING

                    no later than May 2015 .

              ii.   On that date in March 2017, Col. F.C. was 66 years old.

              m.    That same day, SEOK e-mailed to BOLING certain PII of Col. F.C.

                    obtained from eBenefits, including the account and routing number of the

                    Pentagon Federal Credit Union ("Pentagon FCU") account into which Col.

                    F.C. received a veterans benefit. The subject line of the e-mail was

                    "Pentagon."

             iv.    Approximately one minute later, BOLING forwarded SEOK's e-mail,

                    including Col. F.C.'s PII and the subject line "Pentagon," to KERR.

              v.    On or about March 28, 2017, a member of the conspiracy accessed Col.

                    F.C. 's Pentagon FCU account online and took out a $2,000 loan, which
                                               12
Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.49 Page 49 of 60




                      was deposited to Col. F.C. ' s checking account. At that time, Pentagon

                      FCU identified the transaction as fraudulent and closed Col. F.C. 's

                      account.

         e. Chief Petty Officer L. W., United States Navy

                1.   On or about October 10, 2017, KERR accessed the eBenefits account of

                     Chief Petty Officer ("CPO") L.W.

               ii.   That same day, KERR conveyed to BOLING certain PII of CPO L.W.,

                     including a credit report as well as the Navy Federal Credit Union ("Navy

                     FCU") bank account and routing information of the account into which

                     CPO L.W.'s monthly veterans benefit was paid and the contact telephone

                     number on file with the Veterans Administration for CPO L.W.

              m.     On or about December 9, 2017, a member of the conspiracy called the

                     customer service line of Navy FCU and impersonated CPO L.W., using

                     call-spoofing technology to appear to be calling from the number on file

                     with the Veterans Administration for CPO L. W. The caller was unable to

                     answer all of the security questions posed by the customer service

                     representative, and terminated the call without completing any

                     transactions.

        f.   Master Sergeant E.R., United States Air Force

               1.    On or about June 18, 2018, BOLING contacted CRAWFORD and

                     arranged for a wire transfer from the Randolph-Brooks FCU account of

                     Master Sergeant ("MS gt") E.R. CRAWFORD provided the name of

                     D.B., a money mule, along with details of a Wells Fargo account in the
                                              13
Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.50 Page 50 of 60




                   name of D.B., including the account and routing number, online banking

                   username and password, and the contact information linked to D.B. 's

                   account.

             11.   On that date in June 2018, E.R. was 73 years told, and a resident of New

                   Braunfels, in the vicinity of San Antonio, Texas and within the Western

                   District of Texas.

            111.   In response, the following day, BOLING wrote to CRAWFORD "The

                   request sent ... we on standby ... $9,600 from randolph brooks Credit

                   union ... Senders name I sent [E.R.] Jr. From Texas." CRAWFORD

                   responded " ... they keep say 24 hour wait the money there they said

                   everything good but 24 hour hold." BOLING replied "Yeah it should be

                   all good tomorrow ... they used to do that shit to us always ... just don't lose

                   your boy by tomorrow."

            1v.    That day, $9,600 was wired from MSgt E.R.'s account to D.B.'s account.

            v.     Between on or about June 19, 2018, and on or about June 27, 2018,

                   BOLING arranged for a total of five wires, each between $7,300 and

                   $9,600, to be sent from MSgt E.R.'s account to the account of D.B., for a

                   total of $41,500. D.B., under CRAWFORD's supervision, withdrew

                   funds from D.B. 's account shortly after each wire transfer and, by on or

                   about June 27, 2018, D.B. had withdravm the entire sum of$41,500 from

                   D.B.'s account.




                                             14
Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.51 Page 51 of 60




                                              COUNT ONE
                                    Conspiracy to Commit Wire Fraud
                                            [18 u.s.c. § 1349)

           16.     Count One incorporates by reference, as if fully set forth herein, paragraphs one

 through fifteen of this Indictment.

           17.     Beginning sometime in 2014, the exact date being unknown, and continuing until

 the date of this Indictment, in the Western District of Texas and elsewhere, the Defendants,

                                ROBERT WAYNE BOLING, JR. (1),
                                    FREDRICK BROWN (2),
                                  TRORICE CRAWFORD (3),
                                 ALLAN ALBERT KERR (4), and
                                     JONGMIN SEOK (5)

 did knowingly and intentionally conspire and agree with others known and unknown to the

 Grand Jury to commit certain offenses against the United States, namely: Wire Fraud, in

 violation of 18 U.S.C. § 1343 , that is, knowingly and with intent to defraud, having devised and

 having intended to devise a scheme and artifice to defraud, and to obtain money and property by

 means of materially false and fraudulent pretenses, representations, and promises, in this case, a

 fraudulent scheme to steal from military-affiliated individuals, for the purpose of executing the

 scheme and artifice, transmitted and caused to be transmitted by means of wire, radio and

 television communication in interstate commerce certain writings, signs, signals, pictures and

 sounds.

           All in violation of Title 18, United States Code, Section 1349.




                                                   15
Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.52 Page 52 of 60




                                     COUNTS TWO THROUGH SEVEN
                                                Wire Fraud
                                         [18 U.S.C. §§ 1343 and 2J

        18 .       Counts Two through Seven incorporate by reference, as if full y set forth herein,

paragraphs one through fifteen of this Indictment.

        19.        On or about the following dates, in the Western District of Texas and elsewhere,

the Defendants, aiding and abetting each other, knowingly and with intent to defraud, having

devised and having intended to devise a scheme and artifice to defraud, and to obtain money and

property by means of materially false and fraudulent pretenses, representations, and promises, in

this case, a fraudulent scheme to steal from military-affiliated individuals, for the purpose of

executing the scheme and artifice, transmitted and caused to be transmitted by means of wire,

radio and television communication in interstate commerce certain writings, signs, signals,

pictures and sounds to and from the Western District of Texas, as described below:



 COUNT             DATE                       DEFENDANTS                         DESCRIPTION
 2             May 14, 2015            ROBERT WAYNE BOLING, JR. (1),           Wire transfer from
                                           FREDRICK BROWN (2)                  the USAA bank
                                                                               account of victim
                                                                               H.C.
 3             October 19, 2016        ROBERT WAYNE BOLING, JR. (1),           Access to eBenefits
                                            JONGMIN SEOK (5)                   account of victim
                                                                               A.D .
 4             March 6, 2017          ROBERT WAYNE BOLING, JR. (1),            Access to eBenefits
                                           JONGMIN SEOK (5)                    account of victim
                                                                               R.W.
 5             March 9, 2017          ROBERT WAYNE BOLING, JR. (1),            Access to eBenefits
                                          FREDRICK BROWN (2),                  account of victim
                                        ALLAN ALBERT KERR (4),                 F.C.
                                           JONGMIN SEOK (5)
 6             October I 0, 20 I 7    ROBERT WAYNE BOLING, JR. (1),            Access to eBenefits
                                         ALLAN ALBERT KERR (4)                 account of victim
                                                                               L.W.
                                                   16
Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.53 Page 53 of 60




  7           June I 8,2018       ROBERT WAYNE BOLING, JR. (1),               Wire from the
                                     TRORICE CRAWFORD (3)                     Randolph-Brooks         II
                                                                              FCU account of
                                                                              victim E.R.

         All in violation of Title 18, United States Code, Sections 1343 and 2.

                                          COUNT EIGHT
                              Conspiracy to Commit Money Laundering
                                        [18 U.S.C. § 1956(h)I

        20.     Count Eight incorporates by reference, as if fully set forth herein, paragraphs one

 through fifteen of this Indictment.

        21.     Beginning sometime in 2014, the exact date being unknown, and continuing until

 the date of this Indictment, in the Western District of Texas and elsewhere, the Defendants,

                              ROBERT WAYNE BOLING, JR. (1),
                                  FREDRICK BROWN (2),
                                TRORICE CRAWFORD (3),
                               ALLAN ALBERT KERR (4), and
                                   JONGMIN SEOK (5)

 did knowingly combine, conspire, and agree with other persons known and unknown to the

 Grand Jury to commit offenses against the United States in violation of Title 18, United States

 Code, Section 1956, namely: to knowingly conduct and attempt to conduct financial transactions

 affecting interstate commerce and foreign commerce, which transactions involved the proceeds

 of specified unlawful activity, that is, Wire Fraud in violation of 18 U.S.C. § 1343, knowing that

 the transactions were designed in whole or in part to conceal and disguise the nature, location,

 source, ownership, and control of the proceeds of specified unlawful activity, and that while

 conducting and attempting to conduct such financial transactions, knew that the property

 involved in the financial transactions represented the proceeds of some form of unlawful activity,

in violation of Title 18, United States Code, Section 1956(a)(l)(B)(i).
                                                 17
Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.54 Page 54 of 60




         All in violation of Title 18, United States Code, Section l 956(h).

                                            COUNT NINE
                                       Aggravated Identity Theft
                                         [18 U.S.C. § 1028A}

         22.     Count Nine incorporates by reference, as if fully set forth herein, paragraphs one

 through fifteen of this Indictment.

         23.     On or about May 14, 2015, in the Western District of Texas and elsewhere, the

 Defendants,

                            ROBERT WAYNE BOLING, JR. (1), and
                                 FREDRICK BROWN (2)

 did knowingly use, and aid, abet, induce, and procure the use of, without lawful authority, a

 means of identification of another person, to wit, a name, date of birth, and social security

 number, belonging to H.C ., during and in relation to a felony violation enumerated in 18 U.S .C.

 § 1028A(c ), namely Conspiracy to Commit Wire Fraud, as charged in Count One of this

 Indictment, knowing that the means of identification belonged to another actual person.

        All in violation of Title 18, United States Code, Section 1028A(a)(l ).

                                            COUNT TEN
                                       Aggravated Identity Theft
                                         [18 U.S.C. § 1028A}

        24.     Count Ten incorporates by reference, as if fully set forth herein, paragraphs one

 through fifteen of this Indictment.

        25.     Between on or about October 19, 2016 and December 20, 2016, in the Western

 District of Texas and elsewhere, the Defendants,

                           ROBERT WAYNE BOLING, JR. (1), and
                                  JONGMIN SEOK (5)
                                                  18
Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.55 Page 55 of 60




 did knowingly use, and aid, abet, induce, and procure the use of, without lawful authority, a

 means of identification of another person, to wit, a name, bank account number, and Veterans

 Administration file number, belonging to A.D ., during and in relation to a felony violation

 enumerated in 18 U.S.C. § 1028A(c), namely Conspiracy to Commit Wire Fraud, as charged in

 Count One of this Indictment, knowing that the means of identification belonged to another

 actual person.

        All in violation of Title 18, United States Code, Section 1028A(a)(l).

                                         COUNT ELEVEN
                                      Aggravated Identity Theft
                                        [18 U.S.C. § 1028A)

        26.       Count Eleven incorporates by reference, as if fully set forth herein, paragraphs

one through fifteen of this Indictment.

        27.       On or about March 6, 2017, in the Western District of Texas and elsewhere, the

Defendants,

                             ROBERT WAYNE BOLING, JR. (1), and
                                    JONGMIN SEOK (5)

did knowingly use, and aid, abet, induce, and procure the use of, without lawful authority, a

means of identification of another person, to wit, a name, date of birth, social security number,

and Department of Defense identification number, belonging to R. W, during and in relation to a

felony violation enumerated in 18 U.S.C . § I 028A(c), namely Conspiracy to Commit Wire

Fraud, as charged in Count One of this Indictment, knowing that the means of identification

belonged to another actual person.

        All in violation of Title 18, United States Code, Section 1028A(a)( 1).

                                                   19
Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.56 Page 56 of 60




                                         COUNT TWELVE
                                      Aggravated Identity Theft
                                        [18 U.S.C. § 1028A]

         28.     Count Twelve incorporates by reference, as if fully set forth herein, paragraphs

 one through fifteen of this Indictment.

         29.     On or about March 9, 2017, in the Western District of Texas and elsewhere, the

 Defendants,

                              ROBERT WAYNE BOLING, JR. (1),
                                  FREDRICK BROWN (2),
                               ALLAN ALBERT KERR (4), and
                                   JONGMIN SEOK (5)

 did knowingly use, and aid, abet, induce, and procure the use of, without lawful authority, a

 means of identification of another person, to wit, a name, date of birth, social security number,

 and Department of Defense identification number, belonging to F.C., during and in relation to a

 felony violation enumerated in 18 U.S.C. § I 028A(c), namely Conspiracy to Commit Wire

 Fraud, as charged in Count One of this Indictment, knowing that the means of identification

 belonged to another actual person.

        All in violation of Title 18, United States Code, Section 1028A(a)( l).

                                        COUNT THIRTEEN
                                      Aggravated Identity Theft
                                        [18 U.S.C. § 1028A]

        30.     Count Thirteen incorporates by reference, as if fully set forth herein, paragraphs

 one through fifteen of this Indictment.

        31.     On or about October 10, 2017, in the Western District of Texas and elsewhere, the

 Defendants,

                                                 20
Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.57 Page 57 of 60




                            ROBERT WAYNE BOLING, JR. (1), and
                                ALLAN ALBERT KERR (4)

 did knowingly use, and aid, abet, induce, and procure the use of, without lawful authority, a

 means of identification of another person, to wit, a name, date of birth, social security number,

 and Veterans Administration file number, belonging to L. W ., during and in relation to a felony

 violation enumerated in 18 U.S.C. § 1028A(c), namely Conspiracy to Commit Wire Fraud, as

 charged in Count One of this Indictment, knowing that the means of identification belonged to

 another actual person.

        All in violation of Title 18, United States Code, Section 1028A(a)(l).

                                     COUNT FOURTEEN
                                    Aggravated Identity Theft
                                      [18 U.S.C. § 1028AJ


        32.     Count Fourteen incorporates by reference, as if fully set forth herein, paragraphs

 one through fifteen of this Indictment.

        33.     On or about June l 8. 2018, in the Western District of Texas and elsewhere, the

 Defendants,

                           ROBERT WAYNE BOLING, JR. (1), and
                               TRORICE CRAWFORD (3)

did knowingly use, and aid, abet, induce, and procure the use of, without lawful authority, a

means of identification of another person, to wit, a name and bank account number belonging to

E.R, during and in relation to a felony violation enumerated in 18 U.S.C. § 1028A(c), namely

Conspiracy to Commit Wire Fraud, as charged in Count One of this Indictment, knowing that the

means of identification belonged to another actual person.

        All in violation of Title 18, United States Code, Section 1028A(a)(l ).
                                                21
Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.58 Page 58 of 60




                NOTICE OF GOVERNMENT'S DEMAND FOR FORFEITURE

                        I. Forfeiture Statutes for Fraud and Conspiracy
              [18 U.S.C. § 981(a)(l)(C), as made applicable by 28 U.S.C. § 2461(c)]

         As a result of the foregoing criminal violations set forth in Counts One through Seven, the

 United States gives notice that it intends to forfeit, but is not limited to, the property listed below

 from Defendants ROBERT WAYNE BOLING, JR., JR. (1), FREDRICK BROWN (2),

 TRORICE CRAWFORD (3), ALLAN ALBERT KERR (4), and JONGMIN SEOK (5). The

 Defendants shall forfeit all right, title, and interest in said property to the United States pursuant

 to FED. R. CRIM. P. 32.2 and 18 U.S.C. § 98l(a)(l)(C), which is made applicable to criminal

 forfeiture by 28 U.S .C. § 2461 (c ). In pertinent part, Section 981 provides:

         18 U.S.C. § 981. Civil Forfeiture
         (a)(l) The following property is subject to forfeiture to the United States:
                                                       ***
              (C) Any property, real or personal, which constitutes or is derived from proceeds
        traceable to ... any offense constituting "specified unlawful activity" (as defined in section
        l 956(c)(7) of this title), or a conspiracy to commit such offense.

 Wire Fraud is an offense constituting "specified unlawful activity" as defined in section l 956(c)(7)
 of this title.

                          II. Forfeiture Statute for Money Laundering
                                      [18 U.S.C. § 982(a)(l)]

        As a result of the foregoing criminal violations set forth in Count Eight, the United States

gives notice that it intends to forfeit, but is not limited to, the property listed below from

Defendants ROBERT WAYNE BOLING, JR. (1), FREDRICK BROWN (2), TRORICE

CRAWFORD (3), ALLAN ALBERT KERR (4), and JONGMIN SEOK (5). The Defendants

shall forfeit all right, title, and interest in said property to the United States pursuant to FED. R.

CRIM. P. 32.2 and 18 U.S.C. § 982(a)(l), which states:


                                                  22
Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.59 Page 59 of 60




        18 U.S.C. § 982. Criminal Forfeiture
        (a)(l) The court, in imposing sentence on a person convicted of an offense in violation of
        section 1956, 1957, or 1960 of this title, shall order that the person forfeit to the United
        States any property, real or personal, involved in such offense, or any property traceable to
        such property.

                                       III. Subject Property

        This Notice of Demand for Forfeiture includes, but is not limited, to the following:

 Money Judgment:
    A sum of money that represents the property involved in and/or the amount of proceeds
    traceable, directly or indirectly, to the violations set forth in CoW1ts One through Eight for
    which each Defendant is liable.

 Substitute Assets:
    If any of the property described above, as a result of any act or omission of Defendants :

        a. cannot be located upon the exercise of due diligence;
        b. has been transferred or sold to, or deposited with, a third person;
        c. has been placed beyond the jurisdiction of the Court;
        d. has been substantially diminished in value; or
        e. has been commingled with other property which cannot be subdivided without
          difficulty;




                                                23
Case 3:19-mj-03464-AHG Document 1 Filed 08/16/19 PageID.60 Page 60 of 60




 it is the intent of the United States to seek the forfeiture of any other property owned by Defendants

 up to the value of said Money Judgment as substitute assets, pursuant to FED. R. CRIM. P. 32.2 and

 21 U.S.C. § 853(p).




  GUSTAVW. EYLER                                       JOHN F. BASH
  Director, Consumer Protection Branch                 United States Attorney
  United States Department of Justice


 By ..    ~v;;--
             \
                 f1
                 .

         EHREN'REYNOLDS
                                                       By:
                                                               ,._\
                                                              1;      ~
                                                                      •
                                                             J~PHLACKWELL
                                                                          ,
                                                                              Q£'
                                                                                  C~ '
                                                                                          '
                                                                                              (
         YOLANDA MCCRAY JONES                                Assistant United States Attorney
         Trial Attorneys




                                                 24
